ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL
DES ARRETS, AVIS CONSULTATIFS ET ORDONNANCES

 

CONDITIONS DE L’ADMISSION D'UN ETAT
COMME MEMBRE DES NATIONS UNIES
(ARTICLE 4 DE LA CHARTE)

AVIS CONSULTATIF DU 28 MAI 1948

1948

INTERNATIONAL COURT OF JUSTICE

 

REPORTS

OF
JUDGMENTS, ADVISORY OPINIONS AND ORDERS

 

CONDITIONS OF ADMISSION OF A STATE

TO MEMBERSHIP IN THE UNITED NATIONS
(ARTICLE 4 OF THE CHARTER)

ADVISORY OPINION OF MAY 28th, 1948
Le présent avis doit être cité comme suit :

« Admission d’un État aux Nations unies (Charte, art. 4),
avis consultatif : C. I. J. Recueil 1948, p. 57. »

This Opinion should be cited as follows :

‘‘Admission of a State to the United Nations (Charter, Art. 4),
Advisory Opinion : 1.C. ]. Reports 1948, p. 57.”

 

N° de vente:
Sales number 8

 

 

 
INTERNATIONAL COURT OF JUSTICE

1948.
May 28th.

YEAR 1948. General List :

No. 3.
May 28th, 1948.

CONDITIONS OF ADMISSION OF A STATE

TO MEMBERSHIP IN THE UNITED NATIONS
(ARTICLE 4 OF THE CHARTER)

Request for advisory opinion in virtue of Resolution of General
Assembly of United Nations of November 17th, 1947-— Request does
not refer to actual vote but to statements made by a Member concerning
the vote— Request limited to the question whether the conditions tn
Article 4, paragraph 1, of the Charter are exhaustive — Legal or polit-
ical character of the question.—Competence of the Court io deal with
questions in abstract terms.—Competence of the Court to interpret
Article 4 of the Chartery-— Legal character of the rules in Article 4.—
Interpretation based on the natural meaning of terms.— Considerations
extraneous to the conditions of Article 4. Considerations capable
of being connected with these conditions.—Procedural character of
paragraph 2 of Article 4—Subordination of political organs to treaty
provisions which govern them. Article 24 of the Charter — Demand
on the part of a Member making its consent to the admission of an
applicant dependent on the admission of other applicants —Individual
consideration of every application for admission on its own merits.

ADVISORY OPINION.

Present: President GUERRERO; Vice-President  BASDEVANT ;
Judges ALVAREZ, FABELA, HACKWORTH, WINIARSKI,
Zoritié, DE VisscHER, Sir Arnold McNair, KLAESTAD,
Bapawl PASHA, KRYLOv, Reap, Hsu Mo, AZEVEDO.

4
ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 58

THE COURT,
composed as above,

gives the following advisory opinion :

On November 17th, 1947, the General Assembly of the
United Nations adopted the following Resolution :

“The General Assembly,
Considering Article 4 of the Charter of the United Nations,

Considering the exchange of views which has taken place in the
Security Council at its Two hundred and fourth, Two hundred and
fifth and Two hundred and sixth Meetings, relating to the admis-
sion of certain States to membership in the United Nations,

Considering Article 96 of the Charter,

Requests the International Court of Justice to give an advisory
opinion on the following question :

Is a Member of the United Nations which is called upon,
in virtue of Article 4 of the Charter, to pronounce itself by
its vote, either in the Security Council or in the General
Assembly, on the admission of a State to membership in the
United Nations, juridically entitled to make its consent to the
admission dependent on conditions not expressly provided
by paragraph x of the said Article? In particular, can such
a Member, while it recognizes the conditions set forth in that
provision to be fulfilled by the State concerned, subject its
affirmative vote to the additional condition that other States
be admitted to membership in the United Nations together
with that State ?

Instructs the Secretary-General to place at the disposal of the
Court the records of the above-mentioned meetings of the Security
Council.”

By a note dated November 24th, 1947, and filed in the
Registry on November 2oth, the Secretary-General of the
United Nations transmitted to the Registrar a copy of the
Resolution of the General Assembly. In a telegram sent on
December roth, the Secretary-General informed the Registrar
that the note of November 24th was to be regarded as the
official notification and that certified true copies of the Resol-
ution had been despatched. These copies reached the Registry
on December I2th, and the question was then entered in the
General List under No. 3.

The same day, the Registrar gave notice of the request for an
opinion to all States entitled to appear before the Court, in accord-
ance with paragraph x of Article 66 of the Statute. Furthermore,

5
ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 59

as the question put mentioned Article 4 of the Charter, the Registrar
informed the Governments of Members of the United Nations, by
means of a special and direct communication as provided in para-
graph 2 of Article 66, that the Court was prepared to receive from
them written statements on the question before February gth, 1948,
the date fixed by an Order made on December r2th, 1947, by the
President, as the Court was not sitting.

By the date thus fixed, written statements were received
from the following States: China, El Salvador, Guatemala,
Honduras, India, Canada, United States of America, Greece,
Yugoslavia, Belgium, Iraq, Ukraine, Union of Soviet Socialist
Republics, and Australia. These statements were communicated
to all Members of the United Nations, who were informed that the
President had fixed April 15th, 1948, as the opening date of the oral
proceedings. A statement from the Government of Siam, dated
January 30th, 1948, which was received in the Registry on Febru-
ary 14th, i.e., after the expiration of the time-limit, was accepted
by decision of the President and was also transmitted to the other
Members of the United Nations.

By its Resolution the General Assembly instructed the Sec-
retary-General to place at the disposal of the Court the records
of certain meetings of the Security Council. In accordance with
these instructions and with paragraph 2 of Article 65 of the Statute,
where it is laid down that every question submitted for an opinion
shall be accompanied by ail documents likely to throw light upon
it, the Secretary-General sent to the Registry the documents which
are enumerated in Section I of the list annexed to the present
opinion?, A part of these documents reached the Registry on
February roth, 1948, and the remainder on March 2oth. The
Secretary-General also announced by a letter of February 12th,
1948, that he had designated a representative, authorized to present
any written and oral statements which might facilitate the Court’s
task.

Furthermore, the Governments of the French Republic, of
the Federal People’s Republic of Yugoslavia, of the Kingdom of
Belgium, of the Czechoslovak Republic, and of the Republic of
Poland announced that they had designated representatives to
present oral statements before the Court.

By decision of the Court, the opening of the oral proceedings
was postponed from April 15th to April 22nd, 1948. In the course
of public sittings held on April 22nd, 23rd and 24th, the Court
heard the oral statements presented

—on behalf of the Secretary-General of the United Nations, by
its representative, Mr. Ivan Kerno, Assistant Secretary-General j in
charge of the Legal Department ;

1 See page 116.
ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 60

—on behalf of the Government of the French Republic, by its
representative, M. Georges Scelle, Professor at the Faculty of Law
of Paris;

—on behalf of the Government of the Federal People’s Republic
of Yugoslavia, by its representative, Mr. Milan Bartoë, Minister
Plenipotentiary ;

—on behalf of the Government of the Kingdom of Belgium, by
its representative, M. Georges Kaeckenbeeck, D.C.L., Minister
Plenipotentiary, Head of the Division for Peace Conferences and
International Organization at the Ministry for Foreign Affairs,
Member of the Permanent Court of Arbitration ;

—on behalf of the Government of the Republic of Czechoslovakia,
by its representative, Mr. Vladimir Vochoé, Professor of Interna-
tional Law in Charles University at Prague ;

—on behalf of the Government of the Republic of Poland, by its
representative, Mr. Manfred Lachs, Professeur agrégé of Inter-
national Law at the University of Warsaw.

In the course of the hearings, new documents were filed by
the representatives accredited to the Court. These documents
are enumerated in Section II of the list annexed to the present
opinion 1,

*
* *

Before examining the request for an opinion, the Court
considers it necessary to make the following preliminary remarks :

The question put to the Court is divided into two parts, of
which the second begins with the words ‘In particular”, and is
presented as an application of a more general idea implicit in the
first.

The request for an opinion does not refer to the actual vote.
Although the Members are bound to conform to the requirements
of Article 4 in giving their votes, the General Assembly can
hardly be supposed to have intended to ask the Court’s opinion
as to the reasons which, in the mind of a Member, may prompt
its vote. Such reasons, which enter into a mental process, are
obviously subject to no control. Nor does the request concern
a Member’s freedom of expressing its opinion. Since it concerns
a condition or conditions on which a Member “‘makes its consent
dependent’’, the question can only relate to the statements made
by a Member concerning the vote it proposes to give.

It is clear from the General Assembly’s Resolution of
November 17th, 1947, that the Court is not called upon either to
define the meaning and scope of the conditions on which admission
is made dependent, or to specify the elements which may serve
in a concrete case to verify the existence of the requisite conditions.

 

 

1 See page 119.
ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 61

The clause of the General Assembly’s Resolution, referring to
“the exchange of views which has taken place....’’, is not under-
stood as an invitation to the Court to say whether the views thus
referred to are well founded or otherwise. The abstract form in
which the question is stated precludes such an interpretation.

The question put is in effect confined to the following point
only : are the conditions stated in paragraph x of Article 4 exhaust-
ive in character in the sense that an affirmative reply would lead
to the conclusion that 1 Member is not legally entitled to make
admission dependent on conditions not expressly provided for in
that Article, while a negative reply would, on the contrary, authorize
a Member to make admission dependent also on other conditions.

*
* *

Understood in this light, the question, in its two parts, is and can
only be a purely legal one. To determine the meaning of a treaty
provision—to determine, as in this case, the character (exhaustive
or. otherwise) of the conditions for admission stated therein—is
a problem of interpretation and consequently a legal question.

It has nevertheless been contended that the question put
must be regarded as a political one and that, for this reason, it
falls outside the jurisdiction of the Court. The Court cannot
attribute a political character to a request which, framed in abstract
terms, invites it to undertake an essentially judicial task, the inter-
pretation of a treaty provision. It is not concerned with the
motives which may have inspired this request, nor with the consider-
ations which, in the concrete cases submitted for examination to the
Security Council, formed the subject of the exchange of views
which took place in that body. It is the duty of the Court to
envisage the question submitted to it only in the abstract form
which has been given to it ; nothing which is said in the present
opinion refers, either directly or indirectly, to concrete cases or
to particular circumstances.

It has also been contended that the Court should not deal
with a question couched in abstract terms. That is a mere affirm-
ation devoid of any justification. According to Article 96 of the
Charter and Article 65 of the Statute, the Court may give an
advisory opinion on any legal question, abstract or otherwise.

Lastly, it has also been maintained that the Court cannot
reply to the question put because it involves an interpretation of
the Charter. Nowhere is any provision to be found forbidding
the Court, “the principal judicial organ of the United Nations”,
to exercise in regard to Article 4 of the Charter, a multilateral
treaty, an interpretative function which falls within the normal
exercise of its judicial powers.

Accordingly, the Court holds that it is competent, on the basis
of Article 96 of the Charter and Article 65 of the Statute, and

8
ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 62

considers that there are no reasons why it should decline to
answer the question put to it.

In framing this answer, it is necessary first to recall the
“conditions” required, under paragraph 1 of Article 4, of an
applicant for admission. This provision reads as follows :

‘Membership in the United Nations is open to all other peace-
loving States which accept the obligations contained in the present
Charter and, in the judgment of the Organization, are able and
willing to carry out these obligations.”

The requisite conditions are five in number: to be admitted to
membership in the United Nations, an applicant must (I) be a
State ; (2) be peace-loving ; (3) accept the obligations of the Charter ;
(4) be able to carry out these obligations ; and (5) be willing to do so.

All these conditions are subject to the judgment of the Organi-
zation. The judgment of the Organization means the judgment
of the two organs mentioned in paragraph 2 of Article 4, and, in
the last analysis, that of its Members. The question put is con-
cerned with the individual attitude of each Member called upon
to pronounce itself on the question of admission.

Having been asked to determine the character, exhaustive or
otherwise, of the conditions stated in Article 4, the Court must
in the first place consider the text of that Article. The English
and French texts of paragraph x of Article 4 have the same meaning,
and it is impossible to find any conflict between them. The text
of this paragraph, by the enumeration which it contains and the
choice of its terms, clearly demonstrates the intention of its authors
to establish a legal rule which, while it fixes the conditions of admis-
sion, determines also the reasons for which admission may be
refused ; for the text does not differentiate between these two cases
and any attempt to restrict it to one of them would be purely
arbitrary.

The terms “Membership in the United Nations is open to
all other peace-loving States which....” and “Peuvent devenir
Membres des Nations unies tous autres Etats pacifiques”, indic-
ate that States which fulfil the conditions stated have the
qualifications requisite for admission. The natural meaning of
the words used leads to the conclusion that these conditions
constitute an exhaustive enumeration and are not merely stated
by way of guidance or example. The provision would lose its
significance and weight, if other conditions, unconnected with those
laid down, could be demanded. The conditions stated in para-
graph 1 of Article 4 must therefore be regarded not merely as the
necessary conditions, but also as the conditions which suffice.

Nor can it be argued that the conditions enumerated
represent only an indispensable minimum, in the sense that political
considerations could be superimposed upon them, and prevent the
admission of an applicant which fulfils them. Such an interpreta-

9
ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 63

tion would be inconsistent with the terms of paragraph 2 of
Article 4, which provide for the admission of “tout Etat rem-
plissant ces conditions’”—‘any such State”. It would lead to
conferring upon Members an indefinite and practically unlimited
power of discretion in the imposition of new conditions. Such a
power would be inconsistent with the very character of paragraph I
of Article 4 which, by reason of the close connexion which it
establishes between membership and the observance of the prin-
ciples and obligations of the Charter, clearly constitutes a legal
regulation of the question of the admission of new States. To
warrant an interpretation other than that which ensues from the
natural meaning of the words, a decisive reason would be required
which has not been established.

Moreover, the spirit as well as the terms of the paragraph
preclude the idea that considerations extraneous to these prin-
ciples and obligations can prevent the admission of a State which
complies with them. If the authors of the Charter had meant to
leave Members free to import into the application of this provision
considerations extraneous to the conditions laid down therein,
they would undoubtedly have adopted a different wording.

The Court considers that the text is sufficiently clear ; conse-
quently, it does not feel that it should deviate from the consistent
practice of the Permanent Court of International Justice, according
to which there is no occasion to resort to preparatory work if the
text of a convention is sufficiently clear in itself.

The Court furthermore observes that Rule 60 of the Pro-
visional Rules of Procedure of the Security Council is based on
this interpretation. The first paragraph of this Rule reads as
follows :

“The Security Council shall decide whether in its judgment the
applicant is a peace-loving State and is able and willing to carry
out the obligations contained in the Charter, and accordingly
whether to recommend the applicant State for membership.”

It does not, however, follow from the exhaustive character
of paragraph 1 of Article 4 that an appreciation is precluded of
such circumstances of fact as would enable the existence of the
requisite conditions to be verified.

Article 4 does not forbid the taking into account of any factor
which it is possible reasonably and in good faith to connect with
the conditions laid down in that Article. The taking into account
of such factors is implied in the very wide and very elastic
nature of the prescribed conditions ; no relevant political factor—
that is to say, none connected with ‘the conditions of admission —is
excluded.

10
ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 64

It has been sought to deduce either from the second para-
graph of Article 4, or from the political character of the organ
recommending or deciding wpon admission, arguments in favour
of an interpretation of paragraph x of Article 4, to the effect that
the fulfilment of the conditions provided for in that Article is
necessary before the admission of a State can be recommended
or decided upon, but that it does not preclude the Members of the
Organization from advancing considerations of political expediency,
extraneous to the conditions of Article 4.

But paragraph 2 is concerned only with the procedure for
admission, while the preceding paragraph lays down the substantive
law. This procedural character is clearly indicated by the
words “will be effected’’, which, by linking admission to the deci-
sion, point clearly to the fact that the paragraph is solely concerned
with the manner in which admission is effected, and not with the
subject of the judgment of the Organization, nor with the nature
of the appreciation involved in that judgment, these two questions
being dealt with in the preceding paragraph. Moreover, this
paragraph, in referring to the “‘recommendation”’ of the Security
Council and the ‘‘decision’’ of the General Assembly, is designed
only to determine the respective functions of these two organs
which consist in pronouncing upon the question whether or not
the applicant State shall be admitted to membership after having
established whether or not the prescribed conditions are fulfilled.

The political character of an organ cannot release it from
the observance of the treaty provisions established by the
Charter when they constitute limitations on its powers or criteria
for its judgment. To ascertain whether an organ has freedom of
choice for its decisions, reference must be made to the terms of
its constitution. In this case, the limits of this freedom are fixed
by Article 4 and allow for a wide liberty of appreciation. There
is therefore no conflict between the functions of the political organs,
on the one hand, and the exhaustive character of the prescribed
conditions, on the other.

It has been sought to base on the political responsibilities
assumed by the Security Council, in virtue of Article 24 of
the Charter, an argument justifying the necessity for according to
the Security Council as well as to the General Assembly complete
freedom of appreciation in connexion with the admission of new
Members. But Article 24, owing to the very general nature of its
terms, cannot, in the absence of any provision, affect the special
rules for admission which emerge from Article 4.

The foregoing considerations establish the exhaustive character
of the conditions prescribed in Article 4.

*
* *

The second part of the question concerns a demand on the part
of a Member making its consent to the admission of an applicant
dependent on the admission of other applicants.

It
ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 65

Judged on the basis of the rule which the Court adopts in its
interpretation of Article 4, such a demand clearly’ constitutes
a new condition, since it is entirely unconnected with those pre-
scribed in Article 4. Itis also in an entirely different category from
those conditions, since it makes admission dependent, not on the
conditions required of applicants, qualifications which are supposed
to be fulfilled, but on an extraneous consideration concerning States
other than the applicant State.

The provisions of Article 4 necessarily imply that every applic-
ation for admission should be examined and voted on separately
and on its own merits; otherwise it would be impossible to
determine whether a particular applicant fulfils the necessary
conditions. To subject an affirmative vote for the admission of an
applicant State to the condition that other States be admitted with
that State would prevent Members from exercising their judgment
in each case with complete liberty, within the scope of the prescribed
conditions. Such a demand is incompatible with the letter and
spirit of Article 4 of the Charter.

FOR THESE REASONS,
THE Court,
by nine votes to six,

is of opinion that a Member of the United Nations which is called
upon, in virtue of Article 4 of the Charter, to pronounce itself by
its vote, either in the Security Council or in the General Assembly,
on the admission of a State to membership in the United Nations,
is not juridically entitled to make its consent to the admission
dependent on conditions not expressly provided by paragraph 1
of the said Article ;

and that, in particular, a Member of the Organization cannot,
while it recognizes the conditions set forth in that provision to be
fulfilled by the State concerned, subject its affirmative vote to
the additional condition that other States be admitted to member-
ship in the United Nations together with that State.

The present opinion has been drawn up in French and in English,
the French text being authoritative.

I2
ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 66

Done at the Peace Palace, The Hague, this twenty-eighth day
of May, one thousand nine hundred and forty-eight, in two copies,
one of which shall be placed in the archives of the Court and the
other transmitted to the Secretary-General of the United Nations.

(Stgned) J. G. GUERRERO,

President.

(Signed) E, HAMBRO,

Registrar.

Judges ALVAREZ and AZEVEDO, whilst concurring in the opinion
of the Court, have availed themselves of the right conferred on
them by Article 57 of the Statute and appended to the opinion
a statement of their individual opinion.

Judges BASDEVANT, WINIARSKI, MCNAIR, READ, Zoricié and
Kryzov, declaring that they are unable to concur in the opinion
of the Court, have availed themselves of the right conferred on
them by Article 57 of the Statute and appended to the opinion
a statement of their dissenting opinion.

(Inttialled) J. G. G.
(Initialled) E. H.

13
116

ANNEX.
LIST OF DOCUMENTS SUBMITTED TO THE COURT.

I.—DocUMENTS SUBMITTED IN THE COURSE OF THE
WRITTEN PROCEEDINGS BY THE SECRETARY-GENERAL
OF THE UNITED NATIONS.

I. Provisional Rules of Procedure of the Security Council (S/96/
Rev. 3. January 27th, 1948) 4.

2. Rules of Procedure of the General Assembly (A/520. Decem-
ber 12th, 1947) 1.

3. Rules governing the admission: of new Members (Report of the
Committee of the General Assembly) (A/384, p. 4, Septem-
ber r2th, 1947) }.

4. Report by the Executive Committee to the Preparatory Com-
mission of the United Nations (PC/EX/113/Rev. 1. Novem-
ber rath, 1945) :.

5. Report of the Preparatory Commission of the United Nations
(PC/20. December 23rd, 1945) 2. .

6. Records of the Security Council Committee of Experts Meetings
concerning the Rules on the Admission of new Members : :

1946. S/Procedure 9gI.

» gI, Corr. 1.
5 92.
LE 93.
» 93, Corr. I.
» 94.
” 99-
” 99, Corr. I.

1947. $/C.1/SR.96.
5 06, Corr. I.

»  IOI.
»  I02.
» 103.
» 104,

7. Records of the meetings of the Joint Committees appointed by
the General Assembly and the Security Council on Rules
governing the admission of new Members ?:

 

1 These documents arrived at the Registry on February roth, 1948.
? These documents arrived at the Registry, partly on February 1oth, partly
on March 2oth, 1948.

63
ro.

If.

ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 117

A/AC.11/SR.1.
»  SR:1, Corr. 3.
»  OR.2.
»  OR.2, Rev. 1
»  SR.3.
»  SR.3, Rev. 1
»  SR4A.
» ORS.
» SRO.
»  SR.7.
» SRB.
»  9R.8, Corr
» SR.9.
»  SR.I0
SR.1I

Report of the Security Council Committee on the admission of
new Members, 1946 (Security Council Official Records, First
Year, Second Series, Supplement No. 4, p. 53)}.

Report of the Security Council to the General Assembly on the
admission of new Members, 1946 (A/108. October 15th, 1946) 1.
Records of the Security Council Meetings concerning the admis-
sion of new Members, 1946.

Security Council Official Records, First Year, Second Series?:

Security Council Journal, First year, No. 35.

Records of the First Committee Meetings of the Second Part
of the First Session of the General Assembly concerning the
admission of new Members, 1946?:

Journal 22, Suppl. No. 1—A/C.1/22.

a 24, ” ” I—A/C.1/31.
» 25, 4 4, I—A/C.1/37.
” 26, ” 2? 3—A/C.3/43.
” 27, ” ” 1—A/C.1/39.
» 28, ,, » I—A/C.1/41.
5» 29, » A—A/P.V.47.
FE] 3X, a ” I—A/C.1/45.
” 32, ” —A/C.1/47.
» 37, » A—A/P.V.48.
» 38, ,, A—A/P.V.49.

1 These documents arrived at the Registry on February roth, 1948.

* These documents arrived at the Registry, partly on February 1oth, partly
on March 2oth, 1948.

64
I2.

13.

I4.

15.

16.

17.

ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS 118

Records of the Plenary Meetings of the Second Parc of the First
Session of the General Assembly concerning the admission of new
Members, 19461. (Journal No. 66, Supplement A—A/P.V. 67.)
Report of the Security Council Committee on the admission of
new Members, 1947. Security Council Official Records, Second
Year, Special Supplement No. 3, Lake Success, New York, 1947 ?

Reports of the Security Council to the General Assembly on the
admission of new Members, 1947 (A/406. October goth, 1947.—
A/515. November 22nd, 1947) }.

Records of the Security Council Meetings concerning the admission
of new Members, 1947.

Security Council Official Records, Second Year, No. 38?:

S/P.V.136. S/P.V.186.
S/P.V.137. S/P.V.190.
S/P.V.151. S/P.V.197.
S/P.V.152. S/P.V.204.
S/P.V.154. S/P.V 205.
S/P.V.I61. S/P.V.206.
S/P.V.168. S/P.V.221.
S/P.V.178. S/P.V.222.

Records of the First Committee Meetings of the Second Regular
Session of the General Assembly concerning the admission of
new Members, 1947 ?:

AJC.1/SR. 59.
» 59, Corr. I.

» 97-
5 08.
» 99.
” 100
M IOI.
» 102.

» 102, Corr. I.
» 102, Corr. 2.
” 103.

Records of the meetings of the Second Regular Session of the
General Assembly concerning the admission of new Members,

1947 1:

A/P.V.83. A/P.V.80.
» 84. » 90.
35 . ” 9
» 87 » I17
» 88 ,, 118

1 These documents arrived at the Registry on February roth, 1948.
2 These documents arrived at the Registry, partly on February 1oth, partly
on March 2oth, 1948.

65
ARTICLE 4 OF THE CHARTER OF THE UNITED NATIONS IIg

JI.—DocuMENTS REFERRED TO DURING THE ORAL PROCEEDINGS.

A.—List of annexes mentioned in the statement by Mr. Kerno,
Assistant Secretary-General of the United Nations :

Annex 1. First Committee. Verbatim record of the 98th Meeting
(Nov. 7th, 1947). Statement by the representative of Belgium
(pp. 72-81).

Annex 2. Ibidem. goth Meeting (Nov. 7th, 1947). Statement by
the representative of Poland (pp. 41, 42).

Annex 3. Ibidem. Remarks by the representative of Australia
(pp. 74, 93)-

Annex 4. Ibidem. Remarks by the representative of the U.S.S.R.
(pp. 242-250, 251).

Annex 5. Ibidem. tooth Meeting (Nov. 8th, 1947). Remarks by
the representative of India (pp. 52-53).

Annex 6. Ibidem. Remarks by the representative of Argentina
(p. 161).

Annex 7. Ibidem. Remarks by the representative of China
(pp. 14-20).

Annex 8. Ibidem. to1st Meeting (Nov. 8th, 1947). Remarks by
the representative of the United Kingdom (pp. 103, 104-110).

Annex 9. Ibidem. 1o2nd Meeting (Nov. roth, 1947). Remarks
by the representative of Greece (p. 6).

Annex 10. Ibidem. 103rd Meeting (Nov. roth, 1947). Remarks
by the representative of El Salvador (p. 41).

Annex 11. Facts relating to the admission of new Members provided
by documents of the United Nations Conference on International
Organization (U.N.C.I.O.).

Annex 12. Admission of new Members.

B.— List of annexes mentioned in the statement by M. Kaeckenbeeck,
representative of the Belgian Government :

Extract from the book by Dr. Dietrich Schindler, Die Schieds-
gerichtbarkeit seit 1914 (Entwicklung und heutiger Stand).

Extract from the book by H. Lauterpacht, The Function of Law
in the International Community.

United Nations. General Assembly. Doc. A/474 (Nov. 13th, 1947).
Idem. Doc. A/P.V.113 (Nov. 14th, 1947).

Idem. Doc. A/459 (Nov. rith, 1947).

Idem. Doc. A/459, Corr. 1 (Nov. 13th, 1947).

66
